Case 20-00026-5-SWH        Doc 1 Filed 01/21/20 Entered 01/21/20 15:42:38   Page 1 of 25




                    UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF NORTH CAROLINA
                          WILMINGTON DIVISION
 IN RE:

 WAYNE BAILEY, INC.,                           CASE NO. 18-00284-5-SWH
                                               CHAPTER 11
                               DEBTOR.


 JOHN C. BIRCHER, III, PLAN
 TRUSTEE FOR WAYNE BAILEY,
 INC. and WAYNE BAILEY, INC.,

                                Plaintiffs,

                    vs.                        ADV. PRO. NO. 20-________-5-SWH

 NATIONWIDE AGRIBUSINESS
 INSURANCE COMPANY,

                              Defendant.


                                         COMPLAINT


        NOW COME Plaintiffs JOHN C. BIRCHER, III, PLAN TRUSTEE FOR

 WAYNE BAILEY, INC. (the “Plan Trustee”), and WAYNE BAILEY, INC. (the

 “Debtor”) (the Plan Trustee and the Debtor are collectively referred to herein as,

 “Plaintiffs”), by and their through undersigned counsel, and complaining of Defendant

 NATIONWIDE AGRIBUSINESS INSURANCE COMPANY (“Defendant”), hereby

 allege, assert, and state as follows:
Case 20-00026-5-SWH       Doc 1 Filed 01/21/20 Entered 01/21/20 15:42:38       Page 2 of 25




                     INTRODUCTION AND NATURE OF ACTION

        1.      This is an action, commenced by Plaintiffs, against Defendant, seeking the

 following relief:

             A. Avoidance, recovery, and preservation for the benefit of the estate, a
                payment and transfer, totaling $40,184.00, that was made to, and received
                by, Defendant within the ninety-day period preceding the filing of the
                above-captioned bankruptcy proceeding, as preferential pursuant to §§
                547(b) and 550 of the Bankruptcy Code;

             B. Avoidance, recovery, and preservation for the benefit of the estate,
                payments and transfers totaling at least $355,401.11 or in such amount as
                otherwise determined by the Court, that were made to, and received by,
                Defendant within the four-year period preceding the filing of the above-
                captioned chapter 11 bankruptcy proceeding, as constructively fraudulent
                pursuant to §§ 544, 548, and 550 of the Bankruptcy Code and the Uniform
                Voidable Transactions Act, codified by the North Carolina General
                Assembly in N.C. Gen. Stat. § 39-23.1 et seq. (the “UVTA”); and

             C. Avoidance, recovery, and preservation for the benefit of the estate,
                payments and transfers totaling $80,493.69 or in such amount as otherwise
                determined by the Court, that were made to, and received by, Defendant, as
                unauthorized post-petition transfers pursuant to § 549 and 550 of the
                Bankruptcy Code.

                     JURISDICTION, AUTHORITY, AND VENUE

        2.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 151,

 157, and 1334, and it is a “core proceeding” because it seeks determination, avoidance

 and recovery of a preference, id. § 157(b)(2)(F), arises in and concerns matters affecting

 the administration of estate in the above-captioned case, see id. §157(b)(2)(A), and

 affects rights duly established, and relates to the adjustment of the debtor-creditor

 relationship, under the Bankruptcy Code. Id. §157(b)(2)(O).




                                             2
Case 20-00026-5-SWH        Doc 1 Filed 01/21/20 Entered 01/21/20 15:42:38        Page 3 of 25




         3.    The Court has jurisdiction to enter a final Order in this matter; however,

 and to the extent the Court finds any claim for relief asserted herein to be a non-core

 proceeding, Plaintiffs consent to entry of a final Order in this matter in accordance with

 28 U.S.C. § 157(c)(2).

         4.    This Court possesses the requisite authority to hear this matter and grant the

 relief requested by Plaintiffs herein, pursuant to the General Order of Reference entered

 by the United States District Court for the Eastern District of North Carolina on August 3,

 1984.

         5.    Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391, 1408 and

 1409, as all of the actions complained of and giving rise to the claims alleged herein

 arose in this judicial district, within which Plaintiffs and Defendant reside and/or

 regularly conduct their respective business operations and affairs.

         6.    All of the actions and transfers at issue were completed and undertaken

 within, or utilized the services of, individuals, entities, and persons located within the

 State of North Carolina

                           IDENTIFICATION OF THE PARTIES

         7.    The Debtor, a corporation formed and existing under the laws of the State

 of North Carolina, with a principal place of business in Chadbourn, Columbus County,

 North Carolina, is a fourth-generation family business engaged in the packing, marketing,

 shipping, and sale of sweet potatoes, of which it sells more than 100 million pounds

 annually.



                                              3
Case 20-00026-5-SWH       Doc 1 Filed 01/21/20 Entered 01/21/20 15:42:38           Page 4 of 25




        8.     The Plan Trustee, an individual citizen and resident of Craven County,

 North Carolina, is an attorney with WHITE & ALLEN, P.A., who was appointed and

 entrusted with the performance of the following duties pursuant to the terms of the Order

 Confirming First Amended Plan of Reorganization [D.E. 655]:

        From and after the Effective Date, the Plan Trustee shall serve under this
        Plan and shall discharge all of the rights, powers, and duties set forth in this
        Plan. The Plan Trustee, acting on behalf of the Debtor, shall have the
        following rights, powers and duties: (i) to employ and compensate the
        professionals as the Plan Trustee may select to carry out its duties under
        this Plan; (ii) to review, investigate and (if appropriate) object to or seek
        equitable subordination of Claims against the Estate except for those rights
        to equitable subordination released by this Plan; (iii) to investigate,
        prosecute and/or settle (as provided in this Plan) all Causes of Action; (iv)
        to voluntarily engage in arbitration or mediation with respect to any Cause
        of Action; (v) to calculate and make all distributions to be made pursuant to
        this Plan that are to be made by the Plan Trustee; (vi) to seek estimation of
        contingent or unliquidated Claims under Section 502(c) of the Bankruptcy
        Code; (vii) to review, investigate and (if appropriate) object to the claim(s)
        of any creditor; and (viii) to take all other actions in furtherance of the
        implementation of this Plan. The Plan Trustee shall not be disqualified from
        hiring any professional because such professional previously represented
        the Debtor or any creditor of the Debtor, if in the business judgment of the
        Plan Trustee, such prior representation will not cause an actual conflict of
        interest in the representation to be undertaken.1

        9.     The term “Causes of Action,” to which the Plan Trustee was given

 authority to investigate, prosecute and/or settle includes, inter alia, “[c]laims pursuant to

 11 U.S.C. §§ 362, 510, 542, 543, 544 through 550, or 553 . . . .” Order Confirming First

 Amended Plan of Reorganization [D.E. 655] at 6.




 1
   All capitalized terms, including “Causes of Action,” are given the definitions ascribed
 in the First Amended Plan of Reorganization [D.E. 459], as confirmed by the
 Confirmation Order.
                                               4
Case 20-00026-5-SWH      Doc 1 Filed 01/21/20 Entered 01/21/20 15:42:38        Page 5 of 25




       10.    At all times relevant hereunder, and between January 21, 2014, and January

 21, 2018, George G. Wooten, Jr., was the controlling officer and shareholder of the

 Debtor.

       11.    At all times relevant hereunder, Wooten was married to his wife, Alice

 Wooten (“Mrs. Wooten”).

       12.    On or about June 2, 2004, an entity, Wooten Land & Timber, LLC

 (“WLT”) was organized under the laws of the State of North Carolina as a limited

 liability company. A copy of the Articles of Organization of Wooten Land & Timber,

 LLC filed with the North Carolina Secretary of State are attached hereto as EXHIBIT A

 and incorporated herein by reference.

       13.    At all times relevant hereunder, and since the organization of WLT,

 Wooten has served as its sole member and manager.

       14.    Defendant, upon information and belief, is a corporation formed and

 existing under the laws of the State of Iowa, and maintains a principal place of business

 located at 1100 Locust Street, Des Moines, Iowa 50391, and the registered agent for

 Nationwide, accepting service of process at 505 5th Avenue, Suite 729, Des Moines,

 Iowa 50309, is Corporation Service Company.

       15.    Defendant, upon information and belief, provides commercial agribusiness

 insurance products to a variety of entities involved in the agricultural and produce

 industries throughout the State of North Carolina and across the United States of

 America.



                                            5
Case 20-00026-5-SWH     Doc 1 Filed 01/21/20 Entered 01/21/20 15:42:38        Page 6 of 25




       16.    Defendant, upon information and belief, is a direct wholly-owned

 subsidiary of, and its insurance products are underwritten by, Nationwide Mutual

 Insurance Company.

       17.    Defendant is an entity doing business and subject to service of process

 pursuant to Rule 7004(b) of the Federal Rules of Bankruptcy Procedure anywhere in the

 United States.

                             FACTUAL ALLEGATIONS

       18.    Wooten, along with his wife, own all right, title, and interest in the

 following parcels of real property located in Columbus County, North Carolina:

   Property Tax Parcel No.     Property Description / Location / Reference
   Wooten 1     25897      Old Hog Market Property – 9.18 Acres
                           200 S. Elm Street, Chadbourn, NC
  Wooten 2      76701      Benton Farm Land – 120.35 Acres
                           1626 Porter Swamp Road, Chadbourn, NC
  Wooten 3      86460      Williamson Farm – 123.28 Acres
                           Old Lumberton Road / Highway 242, Chadbourn, NC
  Wooten 4      23536      Green Warehouse
                           401 East Kirkland Street, Chadbourn, NC
  Wooten 5      29847      Benton Farm House
                           1626 Porter Swamp Road, Chadbourn, NC
  Wooten 6      21612      Lewis Farm – 54.33 Acres
                           Off Old Highway 74, Chadbourn, NC
  Wooten 7      21468      Home Farm – 120.74 Acres
                           393 Kissam Lane, Evergreen, NC
  Wooten 8      26044      408 East First Avenue, Chadbourn, NC
                           (Owned by Alice Wooten Only)
  Wooten 9      25618      Stevens Property – 5.2 Acres
                           120 South Elm Street, Chadbourn, NC
                           (Owned by Alice Wooten Only)
  Wooten 10     24683      Lot on Baldwin Street, Chadbourn, NC
                           (Owned by Alice Wooten Only)
  Wooten 11     21472      Reuben Farm – 90 Acres
                           234 Ethan Lane, Chadbourn, NC
                           (Partially-Owned by George G. Wooten Jr.)
  Wooten 12     21112      Resident of George & Alice Wooten – 1.18 Acres

                                            6
Case 20-00026-5-SWH      Doc 1 Filed 01/21/20 Entered 01/21/20 15:42:38          Page 7 of 25




                                     160 Kissam Lane, Evergreen, NC
                                     (Owned by Adam Wooten and George G. Wooten, III)
  Wooten 13          23442           Land Adjacent to Main Office of Wayne Bailey, Inc.
                                     (Partially-Owned by George G. Wooten Jr.)
  Wooten 14          23441           210 South Mill Street, Chadbourn, NC
                                     (Partially-Owned by George G. Wooten Jr.)
  Wooten 15          23579           Guyton Property
                                     (Partially-Owned by George G. Wooten Jr.)

 (collectively, the “Wooten Property”). Copies of the Columbus County Property Tax

 Record Cards for the Wooten Property are attached hereto as EXHIBIT B and

 incorporated herein by reference.

       19.     WLT, in addition, owns all right, title, and interest in the following parcels

 of real property located in Columbus County, North Carolina:

    Property     Tax Parcel No.         Property Description / Location / Reference
     WLT 1           20852            Evergreen Property – 202.82 Acres
                                      Off Highway 1574, Evergreen, NC
     WLT 2            20722           Evergreen 2 Property –189.76 Acres
                                      4626 Old Boardman Road, Evergreen, NC
     WLT 3            25503           WATEC Warehouse
                                      1792 Joe Brown Highway, Chadbourn, NC
     WLT 4            21239           Harrison Farm – 23.41 Acres
                                      Highway 242, Chadbourn, NC
     WLT 5            30857           Wingfield Property – 91 Acres
                                      6127 Andrew Jackson Highway, Chadbourn, NC
     WLT 6            93464           Part of Blake Property – 12.8 Acres
                                      Off Joe Brown Highway, Chadbourn, NC
     WLT 7            94135           Part of Biggs Property – 30 Acres
                                      Off Old Highway 74, Chadbourn, NC
     WLT 8            25477           Square Deal Warehouse – 3 Acres &
                                      Improvements
                                      215 East Strawberry Blvd, Chadbourn, NC
     WLT 9            95381           B. Moore Farm – 49.2 Acres
                                      1397 Rough Horn Road, Chadbourn, NC
     WLT 10           20984           Evergreen/Edmund Property – .34 Acres &
                                      Improvements
                                      47 Hilda Road, Chadbourn, NC
     WLT 11           21448           Biggs Property – 90 Acres
                                      9388 Old Highway 74, Chadbourn, NC
     WLT 12           93465           Part of Blake Property – 24.5 Acres

                                               7
Case 20-00026-5-SWH       Doc 1 Filed 01/21/20 Entered 01/21/20 15:42:38         Page 8 of 25




                                    Off Joe Brown Highway, Chadbourn, NC
     WLT 13             23576       12.96 Acres on Joe Brown Highway, Chadbourn,
                                    NC
     WLT 14             26072       Yates Property – 37.92 Acres
                                    State Road 1537, Chadbourn, NC
     WLT 15             90703       6.6 Acres
                                    Tommie Wooten Road, Chadbourn, NC
     WLT 16             90704       6.6 Acres at 11 35 Tommie Wooten Road,
                                    Chadbourn, NC
     WLT 17             96788       Part of B. Moore Farm
                                    Off Rough Horn Road, Chadbourn, NC
     WLT 18             91012       Chadbourn Property – 18.06 Acres
                                    Off Stack Turner Road, Chadbourn, NC
     WLT 19             93467       24.6 Acres on Joe Brown Highway, Chadbourn,
                                    NC

 (collectively, the “WLT Property”). Copies of the Columbus County Property Tax

 Record Cards for the WLT Property are attached hereto as EXHIBIT C and incorporated

 herein by reference.

         20.   As evidenced by the foregoing, the Debtor held no right, title, or interest in

 the Wooten Property or the WLT Property, between January 21, 2014, and January 21,

 2018.

         21.   The Debtor filed a voluntary petition seeking relief under chapter 11 of the

 Bankruptcy Code on January 21, 2018 (the “Petition Date”), BK Case No. 18-00284-5-

 SWH (the “Bankruptcy Case”).

         22.   Defendant, prior to the Petition Date, for the calendar years ending

 December 31, 2014 (the “2014 Calendar Year”), December 31, 2016 (the “2016 Calendar

 Year”), December 31, 2017 (the “2017 Calendar Year”), issued and provided commercial

 property (“COP”), commercial package (“CPP”), commercial umbrella (“CU”), and




                                              8
Case 20-00026-5-SWH       Doc 1 Filed 01/21/20 Entered 01/21/20 15:42:38       Page 9 of 25




 workers’ compensation (“WCC”) insurance coverage which was invoiced and paid by the

 Debtor.

       23.    Defendant, post-petition, and for the calendar year ending December 31,

 2018 (the “2018 Calendar Year”), issued and provided COP, CPP, CU, and WCC

 insurance coverage, for which the Debtor was invoiced.

       24.    The insurance coverage issued by Defendant for the 2014 Calendar Year is

 summarized as follows:

              Policy                      Term            Annual Premium Amount
     Commercial Property           1/1/2014 – 1/1/2015          $102,386.99
     (COP 1119960C)
     Commercial Package            1/1/2014 – 1/1/2015           $140,542.00
     (CPP119960B)
     Commercial Umbrella           1/1/2014 – 1/1/2015            $31,984.00
     (CU119960B)

 A copy of the Premium Bill, prepared by Defendant on February 11, 2014, and remitted

 to the Debtor, is attached hereto as EXHIBIT D and incorporated herein by reference.

       25.    The insurance coverage issued by Defendant for the 2016 Calendar Year is

 summarized as follows:

               Policy                     Term            Annual Premium Amount
     Commercial Property           1/1/2016 – 1/1/2017          $125,123.00
     (COP 1119960C)
     Commercial Package            1/1/2016 – 1/1/2017           $140,995.00
     (CPP119960B)
     Commercial Umbrella           1/1/2016 – 1/1/2017            $38,372.00
     (CU119960B)
     Workers’ Compensation         1/1/2016 – 1/1/2017           $158,533.00
     (WCC119960B)




                                            9
Case 20-00026-5-SWH        Doc 1 Filed 01/21/20 Entered 01/21/20 15:42:38   Page 10 of 25




  A copy of the Billing Statement, prepared by Defendant on or about February 10, 2016,

  and remitted to the Debtor, is attached hereto as EXHIBIT E and incorporated herein by

  reference.

        26.    The insurance coverage issued by Defendant for the 2017 Calendar Year is

  summarized as follows:

                Policy                      Term              Premium Amount
      Commercial Property            1/1/2017 – 1/1/2018         $121,561.00
      (COP1119960C)
      Commercial Package             1/1/2017 – 1/1/2018         $154,857.00
      (CPP119960B)
      Commercial Umbrella            1/1/2017 – 1/1/2018          $40,150.00
      (CU119960B)
      Workers’ Compensation          1/1/2017 – 1/1/2018         $185,231.00
      (WCC119960B)

  A copy of the Premium Bill 575041, prepared by Defendant and remitted to the Debtor,

  is attached hereto as EXHIBIT F and incorporated herein by reference.

        27.    The insurance coverage issued by Defendant for the 2018 Calendar Year is

  summarized as follows:

                Policy                      Term           Annual Premium Amount
      Commercial Property            1/1/2018 – 1/1/2019         $104,187.00
      (COP1119960C)
      Commercial Package             1/1/2018 – 1/1/2019          $130,776.00
      (CPP119960B)
      Commercial Umbrella            1/1/2018 – 1/1/2019          $17,714.00
      (CU119960B)
      Workers’ Compensation          1/1/2018 – 1/1/2019          $145,523.00
      (WCC119960B)

  A copy of the Premium Bill 597396, prepared by Defendant and remitted to the Debtor,

  is attached hereto as EXHIBIT G and incorporated herein by reference.


                                            10
Case 20-00026-5-SWH       Doc 1 Filed 01/21/20 Entered 01/21/20 15:42:38          Page 11 of 25




         28.    The COP insurance coverage, issued by Defendant for the 2014 Calendar

  Year, the 2016 Calendar Year, the 2017 Calendar Year, and the 2018 Calendar Year,

  provided property insurance coverage for parcels of real property that were not owned by

  the Debtor, including certain parcels of the Wooten Property and the WLT Property.

         29.    At all times relevant hereunder, the Debtor had no obligation to pay

  insurance premiums for, or otherwise bear the costs and expenses relating to insurance

  coverage for the Wooten Property, the WLT Property, or any other parcels of real

  property in which it neither owned or held a possessory interest.

         30.    The Debtor was not an obligor or guarantor of any portion of the

  indebtedness associated with the insurance coverage that was issued by, and covering, the

  Wooten Property, the WLT Property, and any other property in which it did not hold an

  ownership interest.

         31.    The Debtor, at no time relevant hereunder, did not own, nor did it acquire,

  any right, title, interest, or ownership in any portion of the Wooten Property or the WLT

  Property.

         32.    The Debtor did not execute, sign, or assume any obligation or duty to

  obtain or incur any indebtedness with respect to property insurance coverage that was

  issued by Defendant for the Wooten Property, the WLT Property, or any other parcels of

  real property in which it does not hold any ownership or possessory interest.

         33.    The Debtor is not obligated, nor liable, for repayment of any insurance

  premiums to Defendant for the COP insurance coverage on the Wooten Property and the

  WLT Property, from the 2014 Calendar Year, through the 2018 Calendar Year.

                                              11
Case 20-00026-5-SWH       Doc 1 Filed 01/21/20 Entered 01/21/20 15:42:38         Page 12 of 25




         34.    On October 2, 2018, in the Bankruptcy Case, the Court entered an Order

  Confirming First Amended Plan of Reorganization [D.E. 655] (the “Confirmation

  Order”), which confirmed the First Amended Plan of Reorganization [D.E. 459] proposed

  by the Debtor, as amended and modified (the “Plan”) (the Plan and the Confirmation

  Order are collectively referred to herein as, the “Confirmed Plan”).

         35.    Prepetition, and despite the fact that it was not obligated for payment of any

  portion of the indebtedness arising from the COP insurance coverage on the Wooten

  Property, the WLT Property, and other non-debtor property, and between March 25,

  2014, and the Petition Date, the Debtor remitted numerous payments to, or for the benefit

  of, Defendant, totaling the sum of at least $1,310,219.99, of which the sum of

  $355,401.11 was for COP insurance coverage on the Wooten Property, the WLT

  Property, and other parcels of property in which the Debtor did not hold any ownership or

  possessory interest, which are more particularly described on EXHIBIT H attached

  hereto and incorporated herein by reference (collectively, the “Prepetition Transfers”).

         36.    On January 16, 2018, approximately five (5) days prior to the Petition Date,

  and within the ninety-day period preceding the filing of the Bankruptcy Case (the

  “Preference Period”), the Debtor remitted a payment to Defendant in the amount of

  $40,184.00, by Check No. 10080, which was drawn upon the bank account maintained by

  the Debtor at SunTrust Bank, Account No. **********4830 (collectively, the

  “Preferential Transfer”).




                                              12
Case 20-00026-5-SWH       Doc 1 Filed 01/21/20 Entered 01/21/20 15:42:38         Page 13 of 25




         37.    The Preferential Transfer represents a partial payment of indebtedness

  owed to Defendant, and arising from, the COP, CPP, CU, and WCC insurance coverage

  that was provided by Defendant prepetition.

         38.    The Prepetition Transfers represent a payment, made by the Debtor to

  Defendant, by check drawn upon the bank accounts of the Debtor that were maintained at

  various financial institutions, including SunTrust Bank, Account Nos. **********5592

  and ************4830, which were applied towards the outstanding balances of those

  obligations arising under, and by virtue of, the COP insurance coverage that was issued

  by Defendant and provided insurance coverage on the Wooten Property, the WLT

  Property, and other parcels of real property that the Debtor did not hold any ownership or

  possessory interest at the time of the Prepetition Transfers. Copies of the checks, drawn

  upon the SunTrust Operating Accounts, and representing the Prepetition Transfers, are

  attached hereto as EXHIBIT I and incorporated herein by reference.

         39.    Official Form 206Sum, entitled “Summary of Assets and Liabilities for

  Non-Individuals,” which was filed along with the Schedules and Statement of Financial

  Affairs [D.E. 56], reveals that that Debtor owned total assets of $18,623,408.02, and total

  liabilities of approximately $27,153,125.47, as of the Petition Date.       Copies of the

  Voluntary Petition [BK D.E. 1], Schedules, and Statement of Financial Affairs [BK D.E.

  56] and Amended Statement of Financial Affairs [BK D.E. 67], filed by the Debtor in the

  Bankruptcy Case, is attached hereto as EXHIBIT J and incorporated herein by reference.

         40.    The Debtor’s liabilities ($27,153,125.47) exceeded the value of its assets

  and property ($18,623,408.02), by at least $8,529,717.45, as of the Petition Date.

                                              13
Case 20-00026-5-SWH       Doc 1 Filed 01/21/20 Entered 01/21/20 15:42:38        Page 14 of 25




         41.    The Debtor’s liabilities exceeded the value of its assets and property, when

  all of the Prepetition Transfers occurred.

         42.    Pursuant to § 547(f) and when the Preferential Transfer was made to, and

  received by, Defendant, the Debtor was presumed to be insolvent.

         43.    In addition to the Prepetition Transfers, the Debtor—after the Petition

  Date— Debtor remitted numerous payments to, or for the benefit of, Defendant, totaling

  the sum of at least $307,694.20 of which the sum of $80,493.69 was—upon information

  and belief—payment for insurance coverage on the Wooten Property and the WLT

  Property (collectively, the “Post-Petition Transfers”).

         44.    Specifically, and post-petition, the Debtor remitted the following payments

  and transfers, drawn upon its debtor-in-possession operating account of the Debtor at

  United Community Bank, Account No. **********0193 (the “DIP Account”), to

  Defendant:

   Check No.      Check Date      Transfer/Payment Date      Transfer/Payment Amount
    102035          2/9/2018            2/12/2018                   $40,055.20
      102136       2/20/2018              2/23/2018                 $40,120.00
     102421        3/21/2018              3/26/2018                   8,262.00
     102673        4/17/2018              4/20/2018                 $17,857.00
     102971        5/21/2018              5/24/2018                 $40,563.40
     103265        6/25/2018              6/28/2018                 $40,193.90
     103485        7/23/2018              7/25/2018                 $40,242.70
     103766        8/27/2018              8/30/2018                 $40,200.00
     103978        9/26/2018              10/1/2018                 $40,200.00

                            TOTAL                                     307,694.20

  Copies of the checks, drawn upon the DIP Account, and representing the Post-petition

  Transfers, are attached hereto as EXHIBIT K and incorporated herein by reference.



                                               14
Case 20-00026-5-SWH          Doc 1 Filed 01/21/20 Entered 01/21/20 15:42:38        Page 15 of 25




          45.      Of the foregoing payments and transfers, all of which occurred after the

  Petition Date, the sum of $80,493.69 was applied towards COP insurance coverage that

  insured the Wooten Property, the WLT Property, and other real property that the Debtor

  did not hold any ownership or possessory interest, prior to—or after—the Petition Date

          46.      The Debtor was not authorized by the Court to pay the costs, expenses, and

  premiums to Defendant for insurance coverage on real property, including the Wooten

  Property and the WLT Property, in which the Debtor did not hold an ownership or

  possessory interest.

                                 FIRST CLAIM FOR RELIEF
                               Avoidance of Preferential Transfer
                                      [11 U.S.C. § 547(b)]

          47.      Plaintiffs reallege and incorporate herein by reference all the allegations

  contained in the Complaint as if fully set forth in their entirety.


          48.      The Preferential Transfer was a direct and voluntary or involuntary

  conveyance, disposal, or parting with monetary funds and monetary amounts belonging

  to the Debtor.

          49.      The Preferential Transfers that was made to, and received by, Defendant

  each constitute a “transfer” within the meaning set forth in § 101(54) of the Bankruptcy

  Code.

          50.      The Preferential Transfer was made to, or for the benefit of, Defendant.

          51.      At all times relevant hereunder, and including during the Preference Period

  and the Preference Period, Defendant was a creditor of the Debtor, with respect to—inter


                                                 15
Case 20-00026-5-SWH          Doc 1 Filed 01/21/20 Entered 01/21/20 15:42:38         Page 16 of 25




  alia, the CPP, CU, and WCC insurance coverage and policies that were issued to the

  Debtor, and effective as of January 1, 2017.

         52.       Defendant, at all times relevant hereunder, was the initial transferee of the

  Preferential Transfer, and Defendant was the entity for whose benefit each of the

  Preferential Transfer was made by the Debtor.

         53.       Defendant, upon information and belief, and with respect to the

  indebtedness that was paid by the Preferential Transfer, was a “creditor” of the Debtor, as

  that term is defined under §101(10) of the Bankruptcy Code, on account of the purported

  amounts owed for the insurance coverage and policies that were issued to the Debtor

  prior to the Petition Date.

         54.       The Preferential Transfer was made by the Debtor on account of an

  antecedent debt owed to Defendant that arose from certain insurance coverage and

  policies that were issued by Defendant, including the CPP, CU, and WCC insurance

  coverage that was provided to the Debtor.

         55.       The antecedent debt owed by the Debtor to Defendant arose prior to the

  Petition Date.

         56.       When the Preferential Transfer was made to Defendant, the Debtor was

  indebted to Defendant for amounts in excess of the respective value of the Preferential

  Transfer.

         57.       The Preferential Transfer made to Defendant, by the Debtor, was not in the

  ordinary course of business or financial affairs of the Debtor.



                                                 16
Case 20-00026-5-SWH       Doc 1 Filed 01/21/20 Entered 01/21/20 15:42:38          Page 17 of 25




          58.   The Preferential Transfer made to Defendant, by the Debtor, was not in the

  ordinary course of business or financial affairs of Defendant.

          59.   Defendant, in exchange for the Preferential Transfer, did not provide the

  Debtor with “new value,” as defined by § 547(a)(2) of the Bankruptcy Code.

          60.   The Preferential Transfer was made to, and received by, Defendant, while

  the Debtor was “insolvent,” as that term is defined under § 101(32) of the Bankruptcy

  Code.

          61.   The Debtor’s insolvency is demonstrated and evidenced by the Voluntary

  Petition, Schedules, and Statement of Financial Affairs [D.E. 1, 56, 57, 67] that were

  filed in the Bankruptcy Case on January 21, 2018, January 30, 2018, and February 1,

  2018, which reveal that Debtor, as of the Petition Date, had total assets of

  $18,623,408.02, and total liabilities of $27,153,125.47.

          62.   At all times relevant hereunder, and during the Preference Period, and up to

  and including the Petition Date, as evidenced by the foregoing comparison, the Debtor’s

  liabilities exceeded the value of its assets and property on January 16, 2018, the date that

  the Preferential Transfer occurred.

          63.   On January 16, 2018, when the Preferential Transfer was made to

  Defendant, the Debtor was insolvent and, likewise, was presumed to be insolvent

  pursuant to 11 U.S.C. § 547(f).

          64.   Receipt of the Preferential Transfer enabled Defendant to receive more than

  it would have otherwise received if the Debtor sought relief under chapter 7 of the

  Bankruptcy Code.

                                              17
Case 20-00026-5-SWH         Doc 1 Filed 01/21/20 Entered 01/21/20 15:42:38       Page 18 of 25




         65.    Defendant received more than it would have otherwise received had the

  Preferential Transfer, which constituted transfers of the Debtor’s interest in the funds on

  deposit, not been made.

         66.    Receipt of the Preferential Transfer enabled Defendant to receive more than

  it would have otherwise received payment of the underlying debts, obligations, and claim

  to the extent provided by the Bankruptcy Code.

         67.    Based upon the foregoing, Plaintiffs are entitled to avoidance of the

  Preferential Transfer totaling at least $41,184.00, which was made to Defendant within

  the ninety-day period preceding the Petition Date, as a preferential transfer pursuant to §

  547(b) of the Bankruptcy Code.

                             SECOND CLAIM FOR RELIEF
                     Avoidance of Constructively Fraudulent Transfers
                 [11 U.S.C. §§ 544 and 548; N.C. Gen. Stat. § 39-23.1 et seq.]

         68.    Plaintiffs reallege and incorporated herein by reference all the allegations

  contained in the Complaint as if fully set forth in their entirety.

         69.    The Transfers were each a direct and voluntary or involuntary conveyance,

  disposal, or parting with monetary funds and monetary amounts belonging to the Debtor.

         70.    The Transfers made to, and received by, Defendant, each constitute a

  “transfer” within the meaning set forth in § 101(54) of the Bankruptcy Code.

         71.    The Transfers were made to, or for the benefit of, Defendant.

         72.    Defendant was not, at any time relevant hereunder, and on the dates of each

  of the Transfers, a “creditor” of the Debtor, with respect to the CNH-Wooten Contracts or



                                                18
Case 20-00026-5-SWH       Doc 1 Filed 01/21/20 Entered 01/21/20 15:42:38         Page 19 of 25




  any other obligations that were owed to Defendant by Wooten, individually, as that term

  is defined under § 101 of the Bankruptcy Code.

         73.    The Debtor was not liable for the debts incurred by Wooten, individually,

  to Defendant, including those debts and obligations arising from the CNH-Wooten

  Contracts.

         74.    The Transfer was made for less than reasonably equivalent value because

  the Debtor was not liable for the outstanding debt accruing and rising by virtue of the

  CNH-Wooten Contracts or any other indebtedness that was incurred by Wooten,

  individually, and due and payable to Defendant, nor did it receive any benefit for the

  Transfers that were made to, and received by, Defendant.

         75.    The Debtor, through the relinquishment of any and all right, title, and

  interest in the funds representing the Transfers, did not receive any corresponding

  reduction in indebtedness owed to Defendant under the CNH-Wooten Contracts because,

  as set forth herein, the Debtor was not directly or indirectly liable for payment of any of

  the indebtedness owed to Defendant pursuant to the CNH-Wooten Contracts.

         76.    The Debtor, therefore, did not receive reasonably equivalent value in

  exchange for the Transfers.

         77.    At the time of each of the Transfers, Debtor was engaged in business or

  transactions, or was about to engage in business or transactions, for which any property

  remaining with it was unreasonably small capital.




                                              19
Case 20-00026-5-SWH       Doc 1 Filed 01/21/20 Entered 01/21/20 15:42:38         Page 20 of 25




         78.    At the time of each of the Transfers were made, the Debtor was insolvent,

  as evidenced by the fact that its outstanding liabilities, as of the Petition Date, totaled

  $27,153,125.47, when compared to the value of its assets, $18,623,408.02.

         79.    In addition to being insolvent, the Debtor—on the dates that each of the

  Transfers occurred—had negative net income and EBITDA.

         80.    At the time of each of the Transfers, the Debtor was indebted, to its primary

  and senior secured lender, CFG Financial Services, LLC, totaling in excess of

  $7,622,351.73, and was otherwise not paying its trade debt and other unsecured

  obligations as they came due.

         81.    The Debtor had substantial past due obligations owed to many of its

  vendors for which it was unable to make timely payment throughout the four-year period

  prior to the Petition Date, in which the Transfers occurred.

         82.    The Debtor was unable to pay its secured and unsecured debts and

  obligations as they came due at the time of the Transfers.

         83.    During the four-year period preceding the filing of the Bankruptcy Case,

  when each of the Transfers were made, the Debtor intended to incur, or believed it would

  incur, debts and obligations beyond its ability to pay such debts and obligations once they

  came due or otherwise matured.

         84.    Pursuant to § 548 of the Bankruptcy Code and UVTA, each of the

  Transfers are avoidable, as constructively fraudulent under the applicable provisions of

  the Bankruptcy Code and/or North Carolina law.



                                              20
Case 20-00026-5-SWH          Doc 1 Filed 01/21/20 Entered 01/21/20 15:42:38        Page 21 of 25




          85.      Based upon the foregoing, Plaintiffs are entitled to avoidance of the

  Transfers totaling $644,874.12, which were made to Defendant within the four-year

  period preceding the filing of the Bankruptcy Case, as constructively fraudulent pursuant

  to § 548 of the Bankruptcy Code and/or N.C. Gen. Stat. § 39-23.1 et seq.

                              THIRD CLAIM FOR RELIEF
                      Avoidance of Unauthorized Post-petition Transfers
                                      [11 U.S.C. § 549]

          86.      Plaintiffs reallege and incorporated herein by reference all the allegations

  contained in the Complaint as if fully set forth in their entirety.

          87.      The Post-petition Transfers were each a direct and voluntary or involuntary

  conveyance, disposal, or parting with monetary funds and monetary amounts belonging

  to the Debtor.

          88.      The Post-petition Transfers that were made to, and received by, Defendant,

  each constitute a “transfer” within the meaning set forth in § 101(54) of the Bankruptcy

  Code.

          89.      The Post-petition Transfers totaling at least $80,493.69 were made on

  February 2, 2018, February 23, 2018, March 26, 2018, April 20, 2018, May 24, 2018,

  June 28, 2018, July 25, 2018, August 30, 2018, and October 1, 2018 (the “Post-petition

  Transfer Dates”), to or for the benefit of, Defendant.

          90.      The Post-petition Transfer Dates each occurred after the filing of the

  Bankruptcy Case.

          91.      At all times relevant hereunder, and when the Post-petition Transfers were

  made, Defendant was purportedly a “creditor” of the Debtor, as that term is defined under

                                                21
Case 20-00026-5-SWH        Doc 1 Filed 01/21/20 Entered 01/21/20 15:42:38         Page 22 of 25




  §101(10) of the Bankruptcy Code, because it either held a claim against the Debtor

  arising from insurance coverage and policies that were issued to the Debtor, including

  property insurance coverage for parcels of real property that the Debtor neither owned

  nor possessed, such as the Wooten Property and the WLT Property

         92.    Defendant, at all times relevant hereunder, were either the initial transferee

  of the Post-petition Transfers or the entity for whose benefit the Post-petition Transfers of

  the Debtor’s interest in property was made.

         93.    The Post-petition Transfers were made by the Debtor, on account of an

  antecedent debt that arose prior to the Petition Date.

         94.    The Post-petition Transfers, including the fact that they were being remitted

  to and for the benefit of insiders, i.e., the owners of the Wooten Property and the WLT

  Property, were not, authorized by the Court, nor made by the Debtor in the ordinary

  course of business or financial affairs.

         95.    The Post-petition Transfers, including the payment of at least $80,493.69 to

  Defendant, were not authorized by the Bankruptcy Code.

         96.    Receipt of the Post-petition Transfers enabled Defendant to receive more

  than other similarly situated prepetition and post-petition unsecured creditors in the

  Bankruptcy Case.

         97.    Defendant, as the recipient of the Post-petition Transfers, received more

  than they would have otherwise received had the Post-petition Transfers, which

  constituted transfers of the Debtor’s interest in the funds on deposit in the DIP Account,

  not been made.

                                                22
Case 20-00026-5-SWH        Doc 1 Filed 01/21/20 Entered 01/21/20 15:42:38         Page 23 of 25




         98.    Receipt of the Post-petition Transfers enabled Defendant to receive more

  than it would have otherwise received payment of the underlying debts, obligations, and

  claim to the extent provided by the Bankruptcy Code.

         99.    Based upon the foregoing, Plaintiffs are entitled to an Order and judgment

  for avoidance of the Post-petition Transfers totaling at least $80,493.69, which occurred

  after the Petition Date, and was not authorized by the Bankruptcy Code or the Court, as

  unauthorized post-petition transfers pursuant to § 549 of the Bankruptcy Code.

                            FOURTH CLAIM FOR RELIEF
                  Recovery and Preservation for the Benefit of the Estate
                                    [11 U.S.C. § 550]

         100.   Plaintiffs reallege and incorporate herein by reference all the allegations

  contained in the Complaint as if fully set forth in their entirety.

         101.   Defendant is the initial transferee of the Prepetition Transfers, including the

  Preferential Transfer, as well as the Post-petition Transfers, or the entity for whose

  benefit said transfers were made.

         102.   Plaintiffs are entitled to have and recover judgment against Defendant, in

  the amount of $40,184.00, representing the value of the Preferential Transfer that was

  made to, and received by, Defendant within the ninety-day period preceding the Petition

  Date, and avoided as preferential transfers pursuant to § 547(b) of the Bankruptcy Code,

  for the benefit of the bankruptcy estate pursuant to § 550 of the Bankruptcy Code.

         103.   Plaintiffs are entitled to have and recover judgment against Defendant, in

  the amount of $355,401.11, or any other amount to be determined by the Court,

  representing the value of the Prepetition Transfers that were made within the four-year

                                                23
Case 20-00026-5-SWH       Doc 1 Filed 01/21/20 Entered 01/21/20 15:42:38         Page 24 of 25




  period preceding the Petition Date, and avoided as constructively fraudulent transfers

  pursuant to § 548 of the Bankruptcy Code and the UVTA, for the benefit of the

  bankruptcy estate pursuant to § 550 of the Bankruptcy Code.

         104.   Plaintiffs are entitled to have and recover judgment against Defendant, in

  the amount of $80,493.69, or any other amount to be determined by the Court,

  representing the value of the Post-petition Transfers that were made after the Petition

  Date, and avoided as unauthorized post-petition transfers pursuant to § 549 of the

  Bankruptcy Code, for the benefit of the bankruptcy estate pursuant to § 550 of the

  Bankruptcy Code.

                                 PRAYER FOR RELIEF

         WHEREFORE, and based upon the foregoing, Plaintiffs pray that the Court grant

  the following relief:

         1.     Have and recover judgment against Defendant, avoiding and recovering the

  sum of $40,184.00, representing those payments and transfers that were made to, and

  received by, Defendant within the ninety-period preceding the filing of the Bankruptcy

  Case, as preferential transfers pursuant to § 547(b) of the Bankruptcy Code;

         2.     Have and recover judgment against Defendant, avoiding the sum of at least

  $355,401.11, or any other amount to be determined by the Court, representing those

  payments and transfers that were made to, and received by, Defendant within the four-

  year period preceding the filing of the Bankruptcy Case, as constructively fraudulent

  transfers, pursuant to §§ 544 and 548 of the Bankruptcy Code and the UVTA;



                                             24
Case 20-00026-5-SWH       Doc 1 Filed 01/21/20 Entered 01/21/20 15:42:38          Page 25 of 25




         3.     Have and recover judgment against Defendant, avoiding the sum of at least

  $80,493.69, or any other amount to be determined by the Court, representing those

  payments and transfers that were made to, and received by, Defendant post-petition and

  filing of the Bankruptcy Case, as unauthorized post-petition transfers, pursuant to § 549

  of the Bankruptcy Code;

         4.     Have and recover judgment against Defendant, in the amount of

  $435,894.80, or in such other amount as determined by the Court, pursuant to § 550 of

  the Bankruptcy Code, together with interest accruing at the maximum legal rate from the

  date of the filing of this Complaint until paid, with any recovery being for the benefit of,

  and preserved for, the bankruptcy estate;

         5.     Taxing the costs of this adversary proceeding against Defendant; and

         6.     Awarding Plaintiffs such further relief as the court may deem just and

  proper.

         Respectfully submitted this, the 21st day of January, 2020.

                                              STUBBS & PERDUE, P.A.

                                              BY:    s/Joseph Z. Frost

                                              JOSEPH Z. FROST (NCSB No. 44387)
                                              jfrost@stubbsperdue.com
                                              9208 Falls of Neuse Road, Suite 201
                                              Raleigh, North Carolina 27615
                                              T: (919) 870-6258
                                              F: (919) 870-6259

                                              Counsel for Plaintiff John C. Bircher, III, Plan
                                              Trustee for Wayne Bailey, Inc. and Plaintiff
                                              Wayne Bailey, Inc.


                                                25
